Citation Nr: 1211705	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  07-34 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral sensorineural hearing loss disability. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from January 1943 to February 1946. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal from a RO decision that denied the benefits sought on appeal.  The RO received the Veteran's claim in December 2004.

In August 2010, the Board remanded the Veteran's claims to the agency of original jurisdiction (AOJ) for additional evidentiary development.  Such was achieved, and the Appeals Management Center (AMC) readjudicated both claims in a December 2011 Supplemental Statement of the Case (SSOC). The Veteran's claims file has been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record is in equipoise as to whether the Veteran's current bilateral hearing loss disability is related to his active duty military service.

2.  The evidence of record is in equipoise as to whether the Veteran's current tinnitus disability is related to his active duty military service.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, a bilateral hearing loss disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).

2.  Resolving the benefit of the doubt in the Veteran's favor, tinnitus was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

A VCAA notice letter regarding the Veteran's hearing loss and tinnitus claims was sent to the Veteran in January 2005.  The Board need not discuss in detail the sufficiency of the VCAA notice letter in light of the fact that the Board is granting the Veteran's claims.  Any potential error on the part of VA in complying with the provisions of the VCAA, or with any prior remand instructions pertaining to these issues, has essentially been rendered moot by the Board's grant of the benefits sought on appeal.  

The Board notes that it does not appear the Veteran received complete notice regarding degree of disability and effective date in relation to his hearing loss and tinnitus claims, as is required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The Board is confident that if required, the Veteran will be afforded any additional appropriate notice needed under Dingess when the AOJ implements the Board's decision.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has retained the services of a representative, and declined an opportunity to testify at a personal hearing. 

For the sake of economy, the Board will address both claims on appeal in a common discussion below. 

Entitlement to service connection for a bilateral sensorineural hearing loss disability and tinnitus

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.           See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For certain chronic disorders, including sensorineural hearing loss disability, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).
Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2011).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. See Hensley, supra.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

At the outset, the Board notes that the Veteran's service records are missing and appear to have been lost in a July 1973 fire at the NPRC in St. Louis, Missouri.  The Court has held that in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski,    1 Vet. App. 365, 367 (1991).  The Board's analysis of the claims has been undertaken with this heightened duty in mind.  As noted above, the Board is granting the Veteran's service-connection claims herein. 

In essence, the Veteran contends that his current bilateral hearing loss and tinnitus disabilities had their onset in active duty military service, and were caused by acoustic trauma sustained at that time.  In particular, the Veteran asserts that while participating in training exercises, he fired a machine gun without ear protection, resulting in a perforated right ear drum for which he received in-service treatment.  The Veteran contends that he has experienced symptoms of hearing loss and ringing in his ears from that point in time to the present day.  See the Veteran's December 12, 2006 letter to the RO, page 1. 

As noted above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  See Hickson, 12 Vet. App. at 253.

With respect to Hickson element (1), current disability, it is undisputed that the Veteran currently has a bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  Indeed, audiometric testing performed at a June 2011 VA examination included the following test results:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
75
75
75
LEFT
50
60
75
75
75

Right and left ear Maryland CNC Word List Speech Recognition scores were noted to be 32 and 30 percent respectively.  See the February 2011 QTC examiner's report, page 2.  As hearing thresholds were noted to be well over 40 decibels at each frequency level for both ears, bilateral hearing loss for VA purposes is established.               See 38 C.F.R. § 3.385.  In addition, the June 2011 VA examiner also recognized that the Veteran currently experiences constant tinnitus.  See the June 2011 VA examiner's report, page 1.  Hickson element (1) is accordingly satisfied as to both issues.

With respect to Hickson element (2), in-service disease or injury, the Veteran asserts that he sustained in-service acoustic trauma when firing weapons during training exercises.  He specifically reports receiving treatment for a perforated right ear drum in service after firing a machine gun.  Regrettably, the Veteran's service treatment records are unavailable due to a fire related incident.  Attempts to rebuild the Veteran's records from other sources [to include from the hospital the Veteran claims he received treatment for his perforated ear drum] were unsuccessful.        See the Board's August 2010 decision, pages 3 and 4; see also the October 2010 Request/Response letter from the National Personnel Record Center [indicating that no treatment records were located at the hospital in Key Field, Mississippi].  The Board concludes the RO has exhausted all possible means of otherwise obtaining these records and any further efforts would be futile. 

The Veteran's AGO Form 53-55 identifies the Veteran's military operational specialty as "duty officer."  His Separation Qualification Record confirms participation in Army Air Force basic training, and subsequent service as a cook.  His Separation Qualification Record also notes that the Veteran worked for a coal mining company prior to entrance into service, where he was had some "experience using jackhammer and blasting."  The Veteran has since denied working in the mine itself, and states that he was not exposed to acoustic trauma by this job.                 See the Veteran's November 30, 2010 Statement in Support of Claim.  

In any event, concerning in-service disease, there is no objective medical evidence of record demonstrating that the Veteran had any diagnosed hearing disease or disability before he entered into active duty service, during his active duty service, or within the first year following his separation from service in 1946.  In-service disease for VA purposes is not demonstrated by the record, and service connection for sensorineural hearing loss may not be presumed based on onset within the Veteran's first post-service year under the provisions of 38 C.F.R. § 3.309(a).

Concerning in-service injury, the Veteran is competent to attest to his in-service experiences, to include duties performed during basic training, noise exposures, and treatment received in care of in-service injuries.  Cf. Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds no reason to doubt the Veteran was exposed to loud noises from gunfire during basic training, as were thousands of other veterans.  As to whether the Veteran suffered any injury to his ears thereby, the Board resolves all doubt in the Veteran's favor and finds his assertion that he perforated his right eardrum after firing a machine gun, and that he noticed diminished hearing and ringing in both ears during service to be both competent and credible.  Indeed, recent VA treatment reports submitted by the Veteran appear to confirm that the Veteran's asymmetric sensorineural hearing loss is "consistent with history of right military acoustic trauma."  See the Veteran's December 2, 2010 VA Audiology Consult.  This is sufficient to satisfy Hickson element (2), in-service incurrence of injury. 

With respect to crucial Hickson element (3), nexus or relationship, there are conflicting medical opinions of record as to the etiology of the Veteran's hearing loss disability and tinnitus.  

Against the Veteran's favor is the medical opinion of the May 2005 VA examiner, who after reviewing the Veteran's record and upon conducting audiometric testing determined that it was "less likely as not" that the Veteran's hearing loss and tinnitus were caused by military noise exposure.  Rather, the examiner opined that the Veteran's hearing loss is most probably the result of the Veteran's civilian noise exposure history and residual effects of Meniere's disease.  Notably, at that examination, the Veteran did report civilian exposure to heavy equipment, explosives, power tools and factory noise.  See the May 2005 VA examiner's report, pages 1 and 2.

In contrast, the Veteran's treating physician, Dr. G.W.L. specified in a July 2006 letter that the Veteran suffered major ear damage due to a long history of noise exposure from machine gun fire during World War II, and that the Veteran's physical findings on examination were consistent with hearing loss due to noise exposure.  See the July 12, 2006 medical opinion of Dr. G.W.L.  

Additionally, as noted above, the Veteran submitted a December 2010 VA audiology report indicating hearing loss "consistent with history of right military acoustic trauma."  See the Veteran's December 2, 2010 VA Audiology Consult.  

Most recently, a June 2011 VA examiner opined after reviewing the Veteran's file and upon examination of the Veteran that the Veteran's hearing loss and tinnitus are "as least as likely as not" caused by or a result of military noise exposure.  By way of rationale, the June 2011 VA examiner noted that since the medical record is not complete, and since no in-service hearing tests are available for review, he had to base his conclusions on the Veteran's MOS as a duty officer, and presumably on the Veteran's own report of in-service noise exposure.  See the June 2011 VA examiner's report, page 3.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In this case, the Board is not entirely satisfied with any of the above-referenced medical opinions.  While the May 2005 VA examiner addressed the Veteran's own admission of experiencing noise exposure as a civilian, the examiner offered no explanation as to why such out-of-service exposure would more likely cause the Veteran's current disabilities than would his in-service exposure.  Additionally, while the examiner appeared to attribute some of the Veteran's hearing loss to his Meniere's disease [diagnosed well after service], the examiner failed to address the Veteran's consistent assertions that he first noticed hearing loss and tinnitus symptomatology during his active duty service in the 1940s, and that such symptoms have continued to the present day.  

Conversely, the opinions in favor of the Veteran's claim are based largely on the Veteran's reported history of in-service noise exposure [which the Board has found both competent and credible above], but make no acknowledgement whatsoever as to the effects, if any, that the Veteran's admitted exposure to noise from heavy equipment, explosives, power tools and factories outside of service had on his hearing.  

The Board adds that a September 2003 VA treatment report notes that the Veteran's history is positive for noise exposure, both from the military and from machinery.        See the Veteran's September 11, 2003 VA Co-Audiology Consult Note.  

It appears clear from the medical evidence of record that the Veteran's current hearing loss and tinnitus disabilities were caused at least in part by acoustic trauma of some sort.  However, no medical examination report contains sufficient analysis adequately addressing the specific etiology of the Veteran's hearing disabilities.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) [the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed].  Ordinarily, under these circumstances, the Board would remand the Veteran's claims so that a new examination can be administered.  However, based on the remaining evidence of record, the Board is satisfied that the Veteran's bilateral hearing loss disability and his tinnitus disability cannot be clearly disassociated from his conceded in-service exposure to loud noises. 

The Veteran has consistently asserted that his hearing worsened during service, and that tinnitus had its onset during his active duty military service.  He has submitted a lay statement from his wife of 68 years, who specified that they were married in 1944 and that she knew of the Veteran's injury to his ear in the summer of 1943, and that his hearing has "gotten worse as they [in-service physicians] told him that it would."  See the December 12, 2006 statement of the Veteran's wife.  The Veteran also submitted a lay statement from his daughter, who indicated that she is 58 years old, and that all her life she knew that her father had hearing loss.  She noted that the Veteran told her and her sisters of  "what happened during World War II, with the firing of the machine gun, and that he was in the hospital for 2 weeks for a perforated ear drum at Key Field Mississippi."  See the Veteran's daughter's personal statement, received by the RO on November 19, 2007.    

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In this connection, the Veteran is competent to attest to the point in time he believed his hearing loss symptoms began, and to experiencing continuous worsening symptoms from his time in service to the present day.  The Veteran's wife and daughter are also competent to attest to their own observations of the Veteran's diminished hearing loss over time.  

Significantly, and crucially, there is no lay or medical evidence of record that calls into question the credibility of these lay observations of in-service onset and continuity of symptoms.  As discussed above, the Veteran's service records are unavailable through no fault of the Veteran's own, and it is now well established that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Board has already conceded that the Veteran endured acoustic trauma during service in performance of duties during basic training, and suffered injury to his ears thereby.  Additionally, although the Veteran may have experienced post-service acoustic trauma, as discussed above, the medical evidence of record fails to adequately inform as to what effect, if any, such trauma had on the Veteran's hearing loss and tinnitus, and what bearing such effects would have in this inquiry if in fact the Veteran's hearing loss and tinnitus pre-dated such additional exposure, as the Veteran, his wife, and his daughter so suggest.  

The Board adds that tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Because tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.     See Charles v. Principi, 16 Vet. App. 370 (2002). 

In light of the Board's heighted duty to explain its findings and consider carefully the benefit-of-the-doubt rule in this case, in light of the competent and credible lay evidence of record suggesting in-service onset of hearing loss and tinnitus symptomatology and continuity of symptoms for all times thereafter, and in light of the inadequacy of both the positive and negative medical opinion evidence currently of record, the Board finds that the evidence of record for and against the Veteran's claim is at the very least in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002);  38 C.F.R. § 3.102 (2011).  Accordingly, the benefit-of-the-doubt rule is applicable in this case, and a relationship between the Veteran's current bilateral hearing loss and tinnitus disabilities with his active military service is established.  Hickson element (3) is therefore met as to both issues, and the benefits sought on appeal are allowed.

The Board notes in passing that it recognizes the June 2011 VA examiner's September 2011 Addendum report, indicating that there is no audiological method to specify what portion of the Veteran's current hearing loss is due to Meniere's disease or due to military noise exposure.  He concluded that "[i]t simply cannot be done."  See the June 2011 VA examiner's September 2011 Addendum Report, page 1.  As such, for the purposes of assigning an initial rating for the Veteran's bilateral hearing loss disability, VA should attribute all of the Veteran's hearing loss symptomatology to his in-service noise exposure.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The matter of assignment of a disability evaluation will be addressed by the agency of original jurisdiction when it implements this decision. 





Continued on next page


      
      ORDER

Service connection for a bilateral sensorineural hearing loss disability is granted.

Service connection for tinnitus is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


